Citation Nr: 0701355	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  96-03 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 1974 until December 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims on appeal. 


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a link 
between the appellant's diagnosed bilateral foot disability 
and any incident of his military service. 

2.  The objective medical evidence fails to establish a link 
between the appellant's diagnosed psychiatric disorder and 
any incident of his  military service. 


CONCLUSIONS OF LAW

1.  Bilateral foot disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.159(a), 3.303 
(2006).

2.  Psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.6, 3.159(a), 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty during 
active military service.  38 U.S.C.A. § 1110.  The term 
active military service includes any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6.  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. § 
1110, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a appellant to be entitled to 
compensation.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

A.  Bilateral Foot Disability 

The appellant claims that, during his period of ACDUTRA, he 
was given a pair of boots that were too small which caused 
his bilateral foot disability.

A September 1974 service medical record noted that the 
appellant complained of calluses on both feet.  However, 
October 1974 and February 1979 examinations do not show any 
bilateral foot disabilities.  See also Statement of Medical 
Condition (Nov. 1974) (stating that there had been no change 
in the appellant's medical condition since his last exam).   

The earliest documentation to note a foot disorder following 
his period of service is dated 1981.  Those records noted the 
presence of plantar lesions on both feet and the appellant's 
statement that he had suffered from such lesions for about 
six or seven years.  See Guayama Area Hospital Medical 
Records.  In September 1981, the appellant underwent excision 
and biopsy of plantar hyperkeratosis of both feet.  The 
appellant's private medical records also noted that he 
suffers from bilateral hammertoe deformities and bilateral 
calcaneal spurring.  See Santa Rosa Hospital Medical Records 
(Sept. 2000, Mar. 2006). 

In June 2006, the appellant underwent a VA examination.  The 
examiner noted a diagnosis of bilateral feet callosities and 
congenital bilateral feet hammertoes.  The examiner noted the 
September 1974 service medical record which documented the 
presence of calluses on both feet, but he stated there was no 
evidence of further treatment due to callosities until 1981 
which indicates that the condition in service was acute and 
transitory and resolved.  The examiner further stated that 
the current bilateral feet disability was not at least as 
likely as not caused by service or otherwise related to 
service.  Absent evidence to the contrary, the Board is not 
in a position to question this opinion.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991). 

Although the appellant and other lay persons are competent to 
testify as to in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the appellant's personal opinion that the disability at 
issue began in service or that it is otherwise related to 
service is not a sufficient basis for awarding service 
connection.   

Based on the competent medical evidence of record, no link is 
established between the appellant's diagnosed bilateral foot 
disabilities and any incident of his active military service.  
Therefore, the appellant's claim of service connection for 
bilateral foot disability must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired Psychiatric Disorder 

The appellant claims that, during his period of ACDUTRA, he 
was given a pair of boots that were too small which caused 
"all his problems."  See VA Mental Disorders Examination 
(June 2006).

The appellant's service medical records are absent for 
diagnosis or treatment of any psychiatric disorder.  See 
Service Medical Examinations (Oct. 1974, Feb. 1979); see also 
Statement of Medical Condition (Nov. 1974) (stating that 
there had been no change in the appellant's medical condition 
since his last exam).   
  
The earliest documentation to note a psychiatric disorder is 
dated August 1993, which noted the appellant received 
treatment for post-traumatic stress disorder with depressed 
mood.  A June 1995 medical record noted that since February 
1974, the appellant had received treatment for major 
depression with a single severe episode with psychotic 
symptoms.

In June 2006, the appellant underwent a VA examination.  The 
examiner diagnosed the appellant with mild depressive 
disorder, not otherwise specified, and that the condition was 
not present, manifested, nor aggravated by military service.  
The examiner also stated the following:

The psychiatric treatment at the Ponce Community 
Mental Health Clinic, certified by Dr. Ramon 
Torres Vega, as been given since February 5, 1974 
on his June 7, 1995 certificate is considered not 
to be true nor valid.  The other certificate 
written on October 1, 1996 at that same PCMHC, 
with treatment record #21235, reflects that his 
first visit was on August 9, 1993.  Dr. Torres 
Vega document appears contradictory, and is not 
considered to be true, valid or reliable.  We 
consider that he is totally illogical to consider 
that the veteran was suffering of "Major 
depression with psychotic features"; on treatment 
with Benadryl, Mellaril and doxepin at the same 
time that he joined the Puerto Rico National 
Guard; serving from April 21, 1974 until June 12, 
1981 without showing any evidence of psychiatric 
symptoms, diagnosis, treatment, or complaints; nor 
showing interference with his Military service 
performance; nor producing any impairment of his 
social and laboral functioning; as shown on 
records. [sic]  

Absent evidence to the contrary, the Board is not in a 
position to question this opinion.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

Although the appellant and other lay persons are competent to 
testify as to in-service experiences and symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the appellant's personal opinion that the disability at 
issue began in service or that it is otherwise related to 
service is not a sufficient basis for awarding service 
connection.   

Based on the competent medical evidence of record, no link is 
established between the appellant's diagnosed psychiatric 
disorder and any incident of his active military service.  
Therefore, the appellant's claim of service connection for 
acquired psychiatric disorder must be denied.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is inapplicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and the representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the 
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Appellant (May 2001, Apr. 2004).  

In this case, the initial AOJ decision was made prior to the 
appellant having been fully informed of the VCAA.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  The 
appellant has been provided the appropriate notice and 
assistance prior to the claim being adjudicated by the Board 
and prior to the last final adjudication by the RO.  He has 
been told what he must show, and there is no indication of 
prejudice to the appellant based on the timing of the notice.  
In August 2006, the appellant was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim at 
this time.  The Board finds that any deficiency in the notice 
to the appellant or the timing of these notices is harmless 
error. 

The appellant's service medical records are available, and 
there is no known pertinent evidence that is not currently 
part of the claim's file.  Additionally, the appellant was 
afforded a VA examination.  Hence, VA has fulfilled its duty 
to assist the appellant in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.


ORDER

Entitlement to service connection for a bilateral foot 
disability is denied. 

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


